Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00423-CV

                     THE LUNARIA HERITAGE TRUST and Scott Hepford,
                                     Appellants

                                                   v.

                          Bert “Terry” DUNKEN Jr. and MCI Partners, LLC
                                           Appellees

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-02253
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 26, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(2). We order all costs assessed against appellants. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).


                                                        PER CURIAM